Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
The instant claims require a composition comprising an antibody drug conjugate, a lyoprotectant, a buffering agent and a surfactant, wherein the drug is duocarmycin, and wherein the molar ratio of lyoprotectant to the conjugate ranges from 1,400 : 1 to 3,200 : 1.  
Harris et al (Drug Development Research, 2004, Vol. 61, pp. 137-154, cited in a prior action) teaches that the molar ratio of lyoprotectant to mAb is a key parameter to prevent aggregation in lyophilized compositions (Harris et al, page 140, second column, lines 20-23) and teaches a formulation obtained at a molar ratio of greater than 500:1 lyoprotectant to an antibody (Harris et al, page 140, second column, lines 26-30).  Harris et al do not address the molar ratios of lyoprotectant to Ab in formulations comprising antibody conjugated to the drug duocarmycin.  
The instant specification teaches that it is an unexpected result that the ratio of 1,400 to 1 of lyoprotectant to the antibody-duocarmycin conjugate resulted in a superior lyophilized product because a ratio of 800 to 1 of lyoprotectant to trastuzumab-duocarmycin conjugate of Dokter et al (Molecular Cancer Therapeutics, 2014, Vol. 13, pp. 2618-2629, cited in a prior action) resulted in an inferior lyophilization product relative to the lyophilization product without the duocarmycin conjugate as well as reduced  stability of the conjugate (page 11, second paragraph).
In light of this, the specification maintains that it was an unexpected result that further increase of lyoprotectant to at least a molar ratio of 1,400 to 1 provided a superior lyophilization product.  It is noted that the instant claimed composition requires in addition to the antibody duocarmycin conjugate and lyoprotectant, a buffering agent and a surfactant.  Thus it would not be obvious which parameter to optimize, lyoprotectant, buffering agent or surfactant, or if such optimization were indeed possible for an antibody duocarmycin conjugate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643